Citation Nr: 1442462	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1969 to September 1970 and from January 1975 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is currently retained by the RO in Roanoke, Virginia.  


FINDINGS OF FACT

In a letter dated September 17, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran desired a withdrawal of his appeal on the issue of entitlement to service connection for a left knee condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of entitlement to service connection for a left knee condition was denied in September 2009.  The Veteran perfected his appeal with regard to that issue in February 2010.  The Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw the issue listed on the August 2013 Statement of the Case, or entitlement to service connection for a left knee condition.  A statement from the Veteran to that effect was attached.  The withdrawal was effective immediately upon receipt by VA in September 2014.  38 C.F.R. § 20.204(b)(3) (2013).

 The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn this appeal on the issue of entitlement to service connection for a left knee condition.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The claim for service connection for a left knee condition is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


